Citation Nr: 0110310	
Decision Date: 04/09/01    Archive Date: 04/17/01

DOCKET NO.  99-01 786A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension.  

3.  Entitlement to service connection for degenerative joint 
disease of the left and right hips.  

4.  Entitlement to an increased disability rating for 
service-connected chronic lumbar strain, currently evaluated 
as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran had recognized active military service from April 
1969 to January 1973, and from January 1975 to August 1982.  
He had unrecognized military service from August 1982 to 
April 1985, 

The current matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 1998 rating action 
by the Department of Veterans Affairs (VA) No. Little Rock, 
Arkansas, regional office (RO).

In March 1998 the Board, in pertinent part, remanded the 
issues of entitlement to a permanent and total disability 
rating for pension purposes and entitlement to service 
connection for an acquired psychiatric disorder.  At a 
hearing conducted before a hearing officer at the RO in 
August 1998, the veteran withdrew both of these claims. 

In June 1990 the RO confirmed prior denials of service 
connection for hearing  loss on a direct basis.  In March 
1998, the Board denied the issue of entitlement to service 
connection for hearing loss secondary to the 
service-connected perforation of the left tympanic membrane 
with tinnitus.  During the current petition to reopen this 
previously denied claim, the veteran asserts that he has 
bilateral hearing loss was a result of acoustic trauma during 
active military service. Thus, in the current petition to 
reopen the previously denied claim for service connection for 
bilateral hearing loss, the Board will consider the RO's June 
1990 denial of service connection for hearing loss on a 
direct basis as the last final denial of this claim.  

By a September 2000 letter, the RO informed the veteran that 
the RO had received his application for service connection 
for post-traumatic stress disorder (PTSD).  He was notified 
of the evidence necessary to complete his claim for service 
connection for PTSD and was furnish a PTSD questionnaire for 
completion.  No response has been received from the veteran 
or his representative.  Thus action occured prior to the 
enactment of the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This issue is 
referred to the RO for any appropriate action.  


FINDINGS OF FACT

1.  In June 1990, the RO denied service connection for 
bilateral hearing loss.  

2.  The evidence submitted since the RO's June 1990 decision 
is so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim for service 
connection for bilateral hearing loss.  


CONCLUSION OF LAW

The additional evidence received since the RO's June 1990 
decision is new and material; thus, the requirements to 
reopen the veteran's claim of entitlement to service 
connection for bilateral hearing loss have been met.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2000).  

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  

Furthermore, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and an organic disease of the nervous 
system, including sensorineural hearing loss, becomes 
manifest to a degree of at least 10 percent within one year 
from the date of termination of service, such disease shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such a disorder 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 
3.309 (2000).  

Also, for the purposes of applying the laws administered by 
VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 
26 decibels or greater; or when the speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2000).  

The evidence of record at the time of the June 1990 rating 
action may be briefly summarized.  Service medical records 
reflect the presence of bilateral hearing loss.  In June 
1980, the veteran was found to have permanent bilateral 
hearing loss, and the recommendation was made that he be 
retrained in a career field that eliminated exposure to 
hazardous noise levels.  A VA audiogram completed in January 
1986 showed normal hearing in both of the veteran's ears.  

Based on this evidence, the RO, by a January 1986 rating 
action, determined that hearing loss had not been found on 
current evaluation and that, without evidence of a current 
disability related to active military duty, service 
connection for bilateral hearing loss had to be denied.  
Thus, the RO denied service connection for bilateral hearing 
loss and notified the veteran of the decision in February 
1986.  In February 1987, the veteran filed a notice of 
disagreement with the denial of service connection for 
bilateral hearing loss, and the RO furnished him with a 
statement of the case regarding this issue in the same month.  
The veteran failed to perfect an appeal of this claim by 
filing a substantive appeal.  Consequently, the RO's January 
1986 denial of service connection for bilateral hearing loss 
became final.  38 U.S.C.A. § 7105 (West 1991).  

Subsequently received were medical records reflecting 
treatment for a variety of disorders.  Included with these 
records was a report of a November 1987 VA employment 
physical examination in which the veteran contended that he 
was experiencing decreased hearing acuity and that he had a 
history of such problems since 1980 and of aircraft 
maintenance work.  The examiner found the veteran's hearing 
to be abnormal.  The RO, in September 1988, denied service 
connection for tinnitus.  In October 1988, the RO notified 
the veteran of service connection for hearing loss was 
denied.  He was also furnished his appellate rights.  The 
veteran failed to file a notice of disagreement with the 
denial, which, therefore, became final.  38 U.S.C.A. § 7105 
(West 1991).  

Subsequently received was a report of a March 1989 VA 
hospitalization which did not include any reference to any 
hearing impairment.  The RO, by a June 1990 rating action, 
confirmed the previous denials of service connection for 
bilateral hearing loss.  He was notified of that denial and 
of his appellate rights.  The veteran failed to submit a 
notice of disagreement with the determination, which, 
therefore, became final.  38 U.S.C.A. § 7105 (West 1991).  

In this regard, the Board notes that the veteran may reopen 
his claim by submitting new and material evidence.  38 C.F.R. 
§ 3.156(a) (2000).  New and material evidence is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000).  See also, Hodge v. West, 155 
F.3d 1356, 1359 (Fed. Cir. 1998).  

In deciding the issue of whether newly received evidence is 
"new and material," the credibility of the evidence must be 
presumed.  Justus v. Principi, 3 Vet.App. 510, 512-513 
(1992).  

Additional evidence received since the RO's June 1990 
decision includes a report of 
a July 1998 VA audiological evaluation which demonstrates a 
hearing loss disability, in each ear, as defined in 38 C.F.R. 
§ 3.385.  Also received since the RO's June 1990 decision is 
the testimony presented at the August 1998 hearing before a 
hearing officer at the RO.  According to the transcript of 
this hearing, the veteran testified that he was exposed to 
acoustic trauma in service from having worked in vehicle 
maintenance on flight lines.  Moreover, the veteran's 
representative stated that a physician has indicated that the 
veteran's hearing loss was probably related to the acoustic 
trauma that he was exposed to during service and specifically 
to his in-service exposure to jet engine noise. 

These documents, when read together, represent first time 
evidence that the veteran has bilateral hearing loss which 
may be related his active military duty.  The Board finds, 
therefore, that these records provide evidence which bears 
directly and substantially upon the specific matter under 
consideration, is so significant that it must be considered 
to decide fairly the merits of this service connection claim, 
and was not considered by the RO when it rendered its last 
final denial in June 1990.  For these reasons, the Board 
concludes that new and material evidence has been received.  
Consequently, the claim for service connection for bilateral 
hearing loss is reopened.  


ORDER

Having submitted new and material evidence, the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss is reopened, and to this extent only the appeal 
is granted.  



REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

With regard to the veteran's claim for service connection for 
bilateral hearing loss, the Board notes that the service 
medical records from recognized service reflect bilateral 
hearing loss.  The recent VA audiological evaluation, which 
was completed in July 1998, demonstrated a hearing loss 
disability, in each ear, as defined in 38 C.F.R. § 3.385.  
The audiologist stated that the hearing loss was consistent 
with the recent history of using recreational firearms and 
have occurred since leaving service.  It is unclear whether 
the audiologist reviewed the claims folder, particularly the 
service medical records showing hearing loss.  At the 
subsequent hearing conducted in August 1998, the veteran 
testified that he was exposed to acoustic trauma in service 
from having worked on flight lines.  Based on this evidence, 
the Board concludes that a VA examination by a specialist in 
ear disorders is warranted.  

With regard to the veteran's claim for service connection for 
degenerative joint disease of the left and right hip, the 
Board notes that service connection is in effect for chronic 
lumbar strain.  According to the service medical records, 
although x-rays taken of the veteran's lumbosacral spine in 
1972 were within normal limits, an impression of mild 
degenerative joint disease of the lumbosacral spine was made.  
Thereafter, between March and May 1983, the veteran was 
treated for complaints of pain in both of his hands.  
Arthritis of both hands was initially suspected.  X-rays were 
negative, and an assessment of arthralgia was subsequently 
made.  

At the most recent VA orthopedic examination, which was 
conducted in June 1998, the examiner diagnosed early 
degenerative arthritis with early subchondral cyst formation 
of the left hip as well as early degenerative arthritis of 
the right hip.   Subsequently he was treated at a VA 
outpatient clinic for arthritis of the hips.  Since the most 
recent June 1998 VA orthopedic examination the veteran was 
seen at a VA outpatient clinic for back pain which was not 
relieved by medication.  Medication was then prescribed for 
muscle spasms.  Consequently, the Board concludes that a 
thorough and contemporaneous examination is warranted.

Accordingly, this case is REMANDED to the RO for the 
following actions:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  In addition, the RO should furnish 
the veteran the appropriate release of 
information forms in order to procure 
copies of all previously unobtained VA 
and private medical records regarding 
treatment that he has received since his 
separation from service for bilateral 
hearing loss, hypertension, and 
degenerative joint disease of the left 
and right hip and current treatment for 
his low back disorder.  The RO is 
requested to obtain all records which are 
not on file.

3.  The RO should also specifically 
request the VAMC in Little Rock, Arkansas 
to furnish copies of records of any 
treatment that the veteran has recently 
received at that medical facility. 

4.  Thereafter, a VA examination by a 
specialist (M.D.) in ear disorders should 
be conducted to determine the nature, 
severity, and etiology of the veteran's 
bilateral hearing loss.  The claims 
folder, and a copy of this remand, should 
be made available to the examiner, and 
the examiner should verify in the report 
that the claims folder was reviewed.  In 
addition to an audiological evaluation, 
any other specialized testing deemed 
necessary should be performed.  

The examiner is requested to obtain a 
detailed history of inservice and 
postservice noise exposure.  Following 
the examination, it is requested that the 
examiner render an opinion as to whether 
any hearing loss shown on examination is 
as likely as not related to the veteran's 
first two periods of active military 
duty, to include the hearing loss 
diagnosed during active duty.  A complete 
rationale for all opinions expressed 
should be provided.  

5.  AVA examination by an orthopedist 
should be conducted to determine the 
nature, severity, and etiology of any 
degenerative joint disease of the hips 
and the severity of his service-connected 
chronic lumbar strain.  The claims 
folder, and a copy of this remand, should 
be made available to the examiner, and 
the examiner should verify in the report 
that the claims folder was reviewed.  In 
addition to x-rays, any other specialized 
testing deemed necessary should be 
performed.  

The veteran's lumbar spine should be 
examined for limitation of motion.  The 
examiner is requested to note the normal 
ranges of motion of the lumbar spine.  
The examiner is asked to determine 
whether the veteran's lumbar spine 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disability, and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion lost or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.  

The examiner is also asked to express an 
opinion as to the degree to which pain 
could significantly limit functional 
ability during flare-ups or when the 
lumbar spine is used repeatedly over a 
period of time.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

If degenerative joint disease of the hips 
is diagnosed, the examiner is asked to 
express an opinion as to whether it is as 
likely as not that degenerative arthritis 
involving any joint was manifested during 
his first two periods of active duty or 
within one year following his discharge 
in August 1982.  A complete rationale for 
all opinions expressed should be 
provided.  

6.  The RO should then re-adjudicate the 
issues in appellate status.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal as well as a summary of the 
evidence received since the issuance of 
the last SSOC.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 



